Affirmed as Modified and Opinion and Dissenting Opinion filed August 2, 2022.

 

In The

Fourteenth Court of Appeals

 

NO. 14-21-00123-CV

 

OLUWATOSIN L. AJAO, M.D., Appellant
V.
ALLISON TURNER HALL, Appellee

 

On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 104488-CV

 

DISSENTING OPINION

This is an attempted interlocutory appeal from the denial of a motion to
dismiss claims of medical negligence on the ground that the former patient did not
serve the physician with an expert report before the statutory deadline. Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a)(9); see Tex. Civ. Prac. & Rem. Code Ann.
§ 74.351 (a).
The clerk’s record contains the order denying the motion with the following

date and signature:

SIGNED this_ 8 day of Aw \ovuawa 2020,

Bee

JUDGE PRESIDING

000298

The clerk’s record also contains the notice of appeal:

Filed for Record

222021 4:41 PM

Rhonda Barchak, District Clerk
Brazoria County, Texas
1O4BS-CV

Maureen Rioy, Deputy

CAUSE NO, 104488-CV

ALLISON TURNER HALL IN THE DISTRICT COURT

Vs.

MEMORIAL HERMANN HEALTH
SYSTEM D/B/A MEMORIAL
HERMANN PEARLAND HOSPITAL,
OLUWATOSIN L. AJAO, M.D., AND
HARITA NYALAKONDA, M.D.

239" JUDICIAL DISTRICT

0 0 0 ooo oo

BRAZORIA COUNTY, TEXAS

DEFENDANT OLUWATOSIN L. AJAO, M.D.*5
NOTICE OF INTERLOCUTORY APPEAL

Based on the unambiguous plain language of the order in the clerk’s record,
the notice of appeal is untimely. See Tex. R. App. P. 26.1(b). This court should give

notice of an involuntary dismissal for want of jurisdiction. Tex. R. App. P. 42.3(a).
I respectfully dissent.

/s/_ — Charles A. Spain
Justice

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain
(Christopher, C.J., majority).